       Case 2:20-cv-02469-JWB-JPO Document 23 Filed 01/12/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

    FAYE HILL JACKSON,

            Plaintiff,

            v.                                          Case No. 20-2469-JWB

    WAL-MART STORES EAST, LP (d/b/a WAL-
    MART STORES EAST I, LP),
    et al.,

            Defendants.

                                          ORDER

        Defendants, Wal-Mart Stores East, LP (d/b/a Wal-Mart Stores East I, LP), and

Walmart, Inc., have filed a motion to file their comparative-fault identification out of time

(ECF No. 18). The scheduling order, entered on December 8, 2020, set a December 18,

2020 for any party to file its comparative fault identification.1 Plaintiff opposes the motion

(ECF No. 20). For the reasons discussed below, the court grants defendants’ motion.

        The court may grant an extension out of time upon a showing of excusable neglect.2

Courts consider four factors to determine excusable neglect: (1) the reason for the delay,

including whether it was within the reasonable control of the movant; (2) whether the

movant acted in good faith; (3) danger of prejudice to the nonmoving party; and (4) the

length of the delay and its potential impact on judicial proceedings.”3 Excusable neglect



1
  ECF No. 17.
2
  Fed. R. Civ. P. 6(b)(1)(B); D. Kan. Rule 6.1(a); YRC Worldwide, Inc. v. Zimmerman, No.
09-2098-KHV, 2009 WL 10689839, at *1 (D. Kan. Nov. 3, 2009).
3
  Id.

O:\ORDERS\20-2469-JWB-18.DOCX
      Case 2:20-cv-02469-JWB-JPO Document 23 Filed 01/12/21 Page 2 of 4




is “a somewhat elastic concept and is not limited strictly to omissions caused by

circumstances beyond the control of the movant.”4

       Defense counsel candidly acknowledges she didn’t load the December 18 deadline

into her calendar until after the deadline had passed.5 Further, defense counsel represents

she believed the deadline was not until January 2021, after confusing this matter with

another pending in this court.6 After realizing her mistake, she reached out to plaintiff’s

counsel regarding her mistake to ask for his consent to the instant motion.7

       The court has no reason to question counsel’s representation that the delay reflects

a good-faith mistake. Plaintiff concedes there was no intentional bad faith by defendant in

missing the deadline but still maintains the court should still deny the motion.8 Plaintiff

argues the reasons for the delay do not constitute excusable neglect because it’s “just an

unfortunate case of defendant[s] failing to meet a deadline, not a misinterpretation of law

or clerical calculation issue.”9 Despite purportedly sympathizing with counsel’s caseload,

plaintiff argues an inadvertent mistake isn’t reason to grant this extension. Plaintiff cites

to cases outside the District of Kansas denying motions for leave to file out of time. But




4
  Baker v. Promise Reg'l Med. Ctr., No. 10-CV-01257-KHV-DJW, 2012 WL 899265, at
*2 (D. Kan. Mar. 16, 2012) (quoting Pioneer Inv. Svcs. Co. v. Brunswick Assoc. Ltd
Partnership, 507 U.S. 388, 392 (1993)).
5
  ECF No. 18 at 3.
6
  Id.
7
  Id.
8
  ECF No. 20 at 5.
9
  Id. at 3.
                                             2
      Case 2:20-cv-02469-JWB-JPO Document 23 Filed 01/12/21 Page 3 of 4




the court agrees with defendants this is the type of clerical error contemplated by Fed. R.

Civ. P. 6(b)(1)(B).10

       As to the length of the delay and its impact on the proceedings, the court finds this

factor also weighs in favor of an extension. Defendants filed the instant motion on

December 30, 2020, 12 days after the deadline. Further, the delay occurred during a

holiday week, reducing the delay to seven business days. Plaintiff agrees the length of the

delay and impact on the proceedings are minimal.11 The court finds this is a relatively

minor delay “in the context of the litigation proceedings as a whole.”12

       Plaintiff contends there is a potential for severe prejudice because defendants will

be allowed to add an additional defense.13 But notably she doesn’t articulate any actual

prejudice. Rather, she argues defendant would likely claim prejudice in a situation where

plaintiff sought to add a claim after the deadline to do so. But that hypothetical situation

isn’t before the court today. Defendants note they’ve already pleaded affirmative defenses,

and plaintiff has been on notice of defendants’ comparative-fault assertion.14

Notwithstanding that point, the parties haven’t served any written discovery and haven’t




10
   See, e.g. Patel v. Reddy, No. 10-2403-JTM, 2010 WL 4115398, at *2 (D. Kan. Oct. 19,
2010) (discussing the difference between a clerical error, which is grounds for excusable
neglect, versus making a tactical decision or intentionally disregarding a deadline).
11
   ECF No. 20 at 3.
12
   See Baker, 2012 WL 899265, at *2 (finding a seven-week delay for designating an expert
to be excusable neglect).
13
   ECF No. 20 at 2.
14
   ECF No. 18 at 4.
                                             3
        Case 2:20-cv-02469-JWB-JPO Document 23 Filed 01/12/21 Page 4 of 4




taken any depositions.15 No trial date has been set in this case, and granting this extension

will not unduly impact the proceedings in the case.

         Plaintiff points to defendants’ “tactical decision” to remove the case to federal court,

arguing they’ve “subjected [themselves] to the rules and the scheduling of this court.”16 Of

course, defendants haven’t suggested they don’t have to comply with this court’s rules.

They just inadvertently missed a deadline and are now asking for leave to file their

comparative-fault identification out of time. To be clear, the court takes scheduling-order

deadlines seriously. But it also agrees defendants have shown excusable neglect under

Fed. R. Civ. P. 6(b)(1)(B).

         The bottom line is this – after reviewing the briefing, the court doesn’t believe

defendants should be prevented from rectifying their retained counsel’s minor procedural

mistake when that mistake has caused plaintiff no prejudice whatsoever.                Although

plaintiff’s counsel blithely ignores this, any different ruling would only encourage

“Gotcha” litigation practice, which is antithetical to the way things historically have been

handled in the Kansas City legal community.

         IT IS THEREFORE ORDERED that defendants’ motion (ECF No. 18) is granted.

The comparative-fault identification is deemed filed.

         Dated January 12, 2021, at Kansas City, Kansas.

                                                     s/ James P. O’Hara
                                                     James P. O’Hara
                                                     U.S. Magistrate Judge


15
     Id.
16
     ECF No. 20 at 2.
                                                4
